Citation Nr: 1210404	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder, including as secondary to the service-connected bilateral pes planus and/or knee disabilities.

2.  Entitlement to a rating higher than 10 percent for arthritis of the right knee.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from April to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing at the RO in October 2007, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

Procedural history

In a March 2005 rating decision, the RO denied the Veteran's claim for a higher rating than 10 percent for her right knee arthritis.  

In an August 2005 rating decision, the RO denied the Veteran's additional claims for ratings higher than 10 percent for bilateral pes planus and GERD.  In a September 2006 rating decision, the RO partially increased the rating for GERD from 10 to 30 percent, but she continued to appeal for a higher rating.  

The RO's April 2007 rating decision found no new and material evidence to reopen a service-connection claim for a chronic low back condition.  However, in July 2008, the Board reopened the low back claim and then remanded it to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development and consideration.  

In its July 2008 disposition, the Board also denied the claim for an increased rating for bilateral pes planus; the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court issued an Order in May 2009 that vacated and remanded that portion of the Board's July 2008 denial of an increased rating for bilateral pes planus.  The JMR noted the other issues had been remanded by the Board. 

In March 2010 and again in October 2011, the Board remanded the right knee and low back claims to the AMC for additional development and consideration.  Also in October 2011, the Board decided the increased rating claims for GERD and bilateral pes planus.  These issues are no longer on appeal.

On remand, in a January 2012 supplemental statement of the case (SSOC), the AMC continued to deny the right knee and low back claims and returned the file to the Board for further appellate review.  

The RO's April 2007 rating decision denied an additional claim for a TDIU, which initially went unappealed, but the Board finds sufficient evidence of record to take jurisdiction of the TDIU claim, as part of the increased rating claim for her right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Outstanding VA Evidence

The record includes a rating decision on March 12, 2012, which denied the Veteran's increased rating for a left knee disability.  This decision cites as evidence a VA examination completed in January 2012, to assess the severity of her left knee.  A copy of the January 2012 examination report is not on file.  Although the left knee claim is not currently on appeal, it is critical for the Board to have a copy of her January 2012 examination, in the event that it addresses the right knee disability that is on appeal.  A copy of the examination report should be obtained and associated with the claims file.

Low Back Disorder

The Board's July 2008 and October 2011 remand directives have again not been followed with regard to obtaining a medical opinion on whether the Veteran's non-service-connected back disability has been aggravated by her service-connected disabilities (i.e., bilateral knee disabilities and bilateral pes planus disabilities).  Although, regrettably, it will result in additional delay in adjudicating this appeal, a remand is required to ensure compliance with the Board's prior July 2008 and October 2011 remand directives insofar as providing a more adequate and thorough VA examination and opinion for the claimed low back disorder.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated); 38 U.S.C.A. § 5103A(d) (West 2002).  

In July 2008, the Board remanded this claim for the AMC to arrange for a VA medical opinion on whether her bilateral knee disabilities and/or pes planus caused or aggravated her diagnosed degenerative disc disease of the lumbar spine.  

On remand, the November 2008 VA examiner opined that her service-connected right knee degenerative joint disease (DJD) was not related to her claimed low back disorder.  The November 2008 VA medical opinion critically failed to additionally opine whether the Veteran's low back disorder was chronically aggravated by the right knee DJD.  The opinion was also silent regarding either causation or aggravation by the service-connected left knee and bilateral pes planus disabilities.

In October 2011, the Board was obliged to remand this claim for the AMC to schedule another VA C&P examination for a medical nexus opinion regarding the low back disorder claim, including an opinion on the unanswered question of aggravation as basis for secondary service connection for a lumbar spine disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

On remand, the November 2011 VA examiner opined that her lumbar spine degenerative disc disease is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected foot and knee problems.  Disturbingly, although specifically requested in the October 2011 Board remand, the most recent VA examiner again failed to address aggravation of the non-service-connected low back disability by the service-connected bilateral knee and/or pes planus disabilities.  Indeed, the examiner completely ignored the clearly delineated section of the Disability Benefits Questionnaire addressing this question, entitled "Medical opinion for aggravation of a nonservice connected condition by a service connected condition."  The November 2011 VA examiner's medical opinion is clearly inadequate, so another is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board finds an addendum must be requested from the last VA examiner, in November 2011, to address the still remaining issue of aggravation of the Veteran's low back degenerative disc disease by service-connected disabilities, namely bilateral knee disabilities and/or bilateral pes planus.  

TDIU Claim 

The record raises a claim for entitlement to total disability based on individual unemployability, based on the Veteran's service-connected knee and other disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes the RO's April 2007 rating decision already denied a TDIU claim on the basis that she was still working as a substitute teacher.  There is evidence of changed circumstances, such that a TDIU claim has been reasonably raised.  In particular, the Veteran has become unemployed since that time.  In that regard, the November 2011 VA examiner remarked that the Veteran "[h]as not worked in two years due to multiple problems, including knee pain.  In [her] previous job as teacher, [she] had difficulty walking in [the] classroom."  

The Board notes she is currently service-connected for these disabilities:  bilateral pes planus (30 percent); GERD (30 percent); right knee, traumatic arthritis (10 percent); left knee, degenerative joint disease (10 percent); ulnar nerve compression, right and left upper extremities (10 percent for each side); and costochondritis (0 percent).  The Veteran is currently in receipt of an overall 70 percent disability.  

As such, VA must determine whether the Veteran's service-connected disabilities impact her ability to secure or follow substantially gainful employment.  
Consideration should be given to whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(a) and (b) (2011).  

Consequently, on remand, the Veteran should be afforded an appropriate VA examination and medical opinion addressing whether the Veteran's service-connected disabilities, separately or in combination, impact her ability to secure or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the VA knee examination completed on January 12, 2012.  Associate this copy with the physical claims file.  

2.  Request a supplemental or addendum opinion from the November 2011 VA examiner concerning the questions below.  The claims file, including a complete copy of this remand, and the July 2008 and October 2011 Board remands, must be made available for review of the Veteran's pertinent medical history.  

In the event the November 2011 VA examiner is unavailable or unable to provide a supplemental opinion, then schedule the Veteran for another appropriate VA compensation examination, to determine the nature and etiology of the Veteran's low back disorder.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.

In particular, request a supplemental opinion and rationale on whether it at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected bilateral knee disabilities and/or bilateral pes planus aggravated her non-service-connected lumbar spine degenerative disc disease beyond its natural progression.  If aggravation is found, the examiner should identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.  

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

*It is left to the designees' discretion whether the Veteran needs to be reexamined to make these necessary determinations. 

3.  The Veteran should be afforded a VA examination with opinion to determine whether she is unemployable solely due to her service-connected disabilities, either when considered separately or in combination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on her ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

The examiner should be specifically asked whether the Veteran's right knee disability results in a marked interference with employment, to include causing her to be unemployable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for employment in light of her past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

5.  Upon completion of the above, the AMC should readjudicate the low back and right knee claims, and adjudicate the Veteran's claim of entitlement to a TDIU, with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


